Citation Nr: 1746036	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-32 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus (type I and type II) as due to radiation exposure.

3.  Entitlement to service connection for morbid obesity, including as secondary to the service-connected bipolar II and dysthymic disorders.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a rating in excess of 10 percent for lumbar degenerative arthritis.

6.  Entitlement to an effective date earlier than April 7, 2010 for the grant of service connection for bipolar II disorder and dysthymic disorder (also claimed as posttraumatic stress disorder (PTSD), exhaustion, depression, sleep and mental condition and previously denied as nervous condition) (psychiatric disorders).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1970 to July 1970 and from August 1972 to July 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2012 (notice sent October 2012) and August 2013 (notice sent September 2013) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a copy of the hearing transcript is associated with the Veteran's record and has been reviewed.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.


FINDINGS OF FACT

1.  The first evidence in the record indicating an intent to apply for service connection for psychiatric disorders was received April 7, 2010.

2.  An August 2013 rating decision granted service connection for bipolar II and dysthymic disorders with a 100 percent rating and awarded an effective date of April 7, 2010, the date of claim.

3.  Prior to receipt of the claim on April 7, 2010, there were no documents submitted indicating intent to file a claim of entitlement to service connection for psychiatric disorders. 

4.  In August 2016, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issues of entitlement to service connection for right ear hearing loss, diabetes mellitus (type I and type II) as due to radiation exposure, morbid obesity, including as secondary to the service-connected bipolar II and dysthymic disorders, and entitlement to a compensable rating for left ear hearing loss and a rating in excess of 10 percent for lumbar degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 7, 2010, for the grant of service connection for bipolar II and dysthymic disorders have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.160, 3.400 (2016).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for right ear hearing loss, diabetes mellitus (type I and type II) as due to radiation exposure, morbid obesity, including as secondary to the service-connected bipolar II and dysthymic disorders, and entitlement to a compensable rating for left ear hearing loss and a rating in excess of 10 percent for lumbar degenerative arthritis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Notwithstanding the above, here, the Veteran is challenging the effective date assigned following the grant of service connection.  In Dingess/Hartman, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection had been granted and an initial disability rating and effective date have been assigned, the typical service connection has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice is no longer required because the purpose that the notice is intended to service has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria, Factual Background, and Analysis

The Veteran seeks an effective date earlier than April 7, 2010 (the date of the initial formal claim) for service connection for depression and PTSD. 

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, 3 Vet. App. at 199.  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155 (a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words.  Id.  This applies to original claims.  Id.  It also applies to claims reopened after final disallowance based on the receipt of new and material evidence.  38 C.F.R. §§ 3.400(q)-(r).

A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits.  38 C.F.R. § 3.1(p).  A formal claim is the use of the appropriate designated VA form to seek specific benefits.  38 C.F.R. § 3.151(a).  An informal claim is a communication conveying an intent to seek specific benefits. 38 C.F.R. § 3.155(a).  Upon receipt, a formal claim form is forwarded to the claimant.  Id.  Receipt of it within one year from the date it was forwarded preserves the date of the informal claim as the date of receipt of the claim.  Id.; Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The date of relevant VA treatment reports and the date of receipt of private treatment reports is the date of an informal claim if a relevant claim is received within one year from the date of treatment.  38 C.F.R. § 3.157(b)(1, 2).

An examination or hospitalization report may be accepted as an informal claim if it meets certain requirements.  38 C.F.R. § 3.157(a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).  The date of receipt of evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  Finally, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim received if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b)(3).  However, these provisions only apply "[o]nce a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b); Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) (noting informal claim provisions of § 3.157 do not apply where "there has not been a prior allowance or disallowance of a formal claim for compensation or pension"); see also MacPhee, 459 F.3d at 1327-28.

The Veteran contends that he is entitled to an effective date earlier than April 7, 2010 for service connection for bipolar II and dysthymic disorders.  He contends essentially that treatment he received by VA in August 2003 constitutes an informal claim for service connection for bipolar II and dysthymic disorders, so, the effective date of service connection for those disorders should be the date he received psychiatric treatment at a VA Medical Center (VAMC).  (See August 2016 Hearing Transcript (Tr.), pp.4-7).  Specifically the Veteran noted that when he started mental health treatment in 2003 "it was [his] intent to claim any known benefits that [he] had."  He stated, "[VA] processed my DD-214, which I brought with me at the time, and then sent me in to see the doctor, and that was more or less the end of it.  The doctor gave me a prescription for Zoloft..."  Tr., p.5.  A July 2003 VAMC physician emergency department note shows the Veteran presented in the emergency room with a history of depression and reported that he ran out of Zoloft the day before and wanted medication before he became depressed.  He had no other complaints at that time.  His treatment plan included medication refill and he was told to follow-up with psychiatric as a walk-in the next morning.  On August 11, 2003 the Veteran had his initial visit at VAMC psychiatric clinic as a walk-in for medication refill.  He had been referred to the psychiatric clinic from the emergency department for a depression screening.  He reported he was diagnosed with depression two years prior by a private physician who prescribed Zoloft.  He was requesting that his treatment be transferred to VA.

On review, the Board finds that the Veteran's 2003 emergency room visit to a VAMC for medical refill and the subsequent walk-in visit to a VAMC psychiatric clinic for treatment (to include medication refill), do not indicate an informal claim prior to April 7, 2010.  Again, an informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  Moreover, medical evidence reflecting treatment of a condition does not constitute, by itself, an informal original claim for service connection, as the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek service connection for that condition.  See MacPhee, 459 F.3d at 1326.

Considering the treatment records prior to April 7, 2010, the Board does not find any documents, communication or actions indicating an intent to apply for service connection for a psychiatric disorder, and, therefore, the Board does not find an informal claim that warrants an earlier effective date.

Further, to the extent the Veteran argues that an earlier effective date should be granted based on the VA's failure to properly assist him in helping him file a claim for a psychiatric disorder, the Board notes that the Veteran's record shows that he received VA benefits as early as 1979.  Even though the benefits he received were for education, it nonetheless demonstrates a knowledge of how to file a claim for VA benefits.  For example, the record includes a statement by the Veteran dated in July 1979, written on VA Form 21-4138 (Statement in Support of Claim) and notes that "The following statement is made in connection with a claim for benefits in the case of..."  The Board has considered the evidence of record and the contentions of the Veteran; and in light of the facts above, there is no basis on which an earlier effective date may be assigned.  Based on the Veteran's claim, the Board finds that the proper effective date is April 7, 2010.  See 38 C.F.R. § 3.155(a).

The Veteran does not meet the criteria for establishing an effective date prior to April 7, 2010, for the grant of service connection for bipolar II and dysthymic disorders.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On the facts found above, an effective date for the grant of service connection for bipolar II and dysthymic disorders earlier than April 7, 2010, is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim for an earlier effective date is denied

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

During the August 2016 hearing before the Board, the Veteran stated that he wished to withdraw the appeal of the claims of entitlement to service connection for right ear hearing loss, diabetes mellitus (type I and type II) as due to radiation exposure, morbid obesity, including as secondary to the service-connected bipolar II and dysthymic disorders, and entitlement to a compensable rating for left ear hearing loss and a rating in excess of 10 percent for lumbar degenerative arthritis.  As noted, VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  Id.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn his appeals with respect to said issues, and, accordingly, the Board does not have jurisdiction to review the appeals.  38 U.S.C.A. § 7105(d)(5).


ORDER

Entitlement to an effective date earlier than April 7, 2010 for the grant of service connection for bipolar II disorder and dysthymic disorder is denied.

The appeals for the issues of entitlement to service connection for right ear hearing loss, diabetes mellitus (type I and type II) as due to radiation exposure, morbid obesity, including as secondary to the service-connected bipolar II and dysthymic disorders, and entitlement to a compensable rating for left ear hearing loss and a rating in excess of 10 percent for lumbar degenerative arthritis are dismissed.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


